WALKER, P. J.
The evidence of the defendant’s guilt of one of the offenses which were charged in the alternative was the testimony of a single witness. The jury could not properly find the defendant guilty of that offense on that testimony if they had a reasonable doubt of the truth of it. It was error to refuse charge 6 requested by the defendant, as it asserted a correct proposition which was applicable to a phase of the evidence in the case.
It does not appear from the record that either of the state’s witnesses exhibited anger. In this respect the hypothesis stated in defendant’s refused charge 12 was not based on a fact in- proof, so far as the record shows. In this situation it cannot be said that the court was in error in refusing to give that charge.
Charge 13 was faulty in requiring an acquittal if, for any reason, the jury were not satisfied to a moral certainty of the defendant’s guilt, whether the reason of their failure so to be satisfied was or was not based upon a consideration of something outside of the evidence in the case.
Charge 14 was well refused because it assumed that there was an “absence of sufficiently satisfying evidence of the guilt of the defendant.”
Reversed and remanded.